

115 HR 4347 IH: Warrior Act
U.S. House of Representatives
2017-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4347IN THE HOUSE OF REPRESENTATIVESNovember 9, 2017Mr. Gaetz (for himself, Mr. Panetta, Ms. Jackson Lee, Mr. Loebsack, Mr. Jones, Mr. Soto, Mr. Cook, Mr. Ross, Ms. McSally, and Mr. Bilirakis) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to include veterans in the military adaptive sports program
			 of the Department of Defense.
	
 1.Short titleThis Act may be cited as the Warrior Act. 2.Inclusion of veterans in military adaptive sports programSection 2564a of title 10, United States Code, is amended—
 (1)in subsection (a)(1), by inserting and veterans after members of the armed forces; and (2)in subsection (b)(1), by inserting and veterans after members.
			